Order entered June 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01284-CR

                              CARNELL LEE GREEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62651-Y

                                            ORDER
       On April 22, 2014, this Court ordered the Dallas County District Clerk to file the clerk’s

record in this appeal within thirty days. To date, we have not received the clerk’s record.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file the

clerk’s record in this appeal within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                       /s/      DAVID EVANS
                                                                JUSTICE